Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments with respect to claims 1-23 have been considered but are moot in view of new grounds of rejection. 

Claims 3-4, and 21-23 have been placed in allowance due to Applicant amendments.

Claim 5, now amended, was previously rejected on page 19 of the non-final rejection dated 10-2-2020.  Due to typographical inclusion, claim 5 was listed again on page 26.  This was not intended as the claim was properly rejected on page 19 by Wallis (US 2014/0355520 A1) in view of Lee et al. (US 2018/0270666 A1) in further view of Liu et al. (US 2011/0269457 A1). Claim 5 was also listed as a rejected claim in the header of page 18 regarding the above mentioned prior art references..

Regarding independent claims 1, 14, 16 and now 5. Applicant has amended to recite a new wherein clause.  The clause states, “wherein the RDL entity is configured to store or provide a local replica of the subscriber-specific data to the UE”.


Here, Wallis teaches a ‘novel VSS’ [0015].  The VSS or visiting subscriber server is a database/repository configured to copy or “back-up” subscriber data for several reasons including “redundancy” (see [0022] ).  A back-up copy or replica is anticipated by teachings of Wallis here.  Furthermore, it is widely known in the technological field that the VSS stores subscriber specific data of a UE and is akin to the HSS or home subscriber server.

As a result to the amended claims, the teachings of Wallis have been clarified to show wherein the the RDL being configured to store or provide a local replica of the subscriber-specific data of the UE (it is well-known in the art that a VSS or in this case the novel Visiting subscriber server stores subscription data locally of a roaming or visiting UE, see [0021], the VSS may have its onn database or repository, [0022] VSS stores information “persistently” with regards to “subscriber information” as even for “back-up purposes”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wallis (US 2014/0355520 A1) in view of Lee et al. (US 2018/0270666 A1).
	Regarding claims 1, Wallis discloses a method for initiating a roaming communication link with a user equipment (UE), in particular in a network slice of the visited communication network, the method comprising:
transmitting a registration request by the UE to a network entity of the visited communication network, wherein the registration request comprises an identity (UE ID) of the user equipment (see [0023], “The UE may send an attach request that may be a combined EPS/IMSI (Evolved Packet System/ International Mobile Subscriber Identity) attach request to the EPC.” And fig. 4 for attaching to visiting network);

detecting by the network entity of the visited communication network, based on the UE ID (see [0023] registration request includes identification of the subscribers home network and this 

determining by the network entity of the visited communication network a home communication network of the UE (see [0023], “registration message may include the user's MSISDN (Mobile Station International Subscriber Directory Number) and/or IMSI (International Mobile Subscriber Identity), for example.  The registration request also includes an identification of the subscriber's home network,”);

retrieving, by the network entity of the visited communication network, via a communication interface between the network entity and a routing data layer entity (see MAP interface which is between novel VSS and HSS/HLR of, here the ‘novel VSS’ is by description the RDL entity where both the applicant and Wallis 

initiating by the visited communication network the roaming communication link with the UE based on the subscriber-specific data of the UE received via the RDL entity (see “[0024] In block 64, authentication for the visiting subscriber 10 to access the current network 14 is initiated”  based on “user-related and subscription-related information” provided by HSS as notoriously well-known in the art).
 	Wallis does not specifically disclose however Lee discloses initiating by the visited communication network the roaming communication link with the (information indicating the network slices [0035]) (or visited PLMN [0035]) based on the subscriber-specific data (see [0035], makes it clear that an issue presents because UE ID and user identity, subscriber-specific data can be intercepted as part of the registration request which includes network slice information) of the UE received via the RDL entity.
 	It would have been obvious to one or ordinary skill in the art at the time of filing to combine the teachings of Wallis and Lee. Doing so would conform to well-known standards in the art.
	Regarding claim 13, Wallis discloses the method of claim 1, comprising requesting, by the RDL entity, the subscriber-specific data of the UE via an interface with an AMF entity (see interface between UE and EPC of visiting network) of the home communication network or via an interface with an SMF entity of the home communication network (see interfaces s6a,  and interfaces between HSS and VSS in fig. 1).
 	Regarding claim 22, Wallis in view of Lee discloses wherein the database interface is configured to retrieve the subscriber-specific data of the roaming UE from the home communication network (see [0027], “The VSS is also configured to retrieve authentication credentials such as AKA vectors from the HLR of the inbound roaming subscriber's home network for authentication.”).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wallis (US 2014/0355520 A1) in view of Lee et al. (US 2018/0270666 A1) in further view of Liu et al. (US 2011/0269457 A1).
 	Regarding claim 14, Wallis discloses a routing data layer (RDL) entity for providing subscriber-specific data of a roaming user equipment (UE) in a visited communication network, the RDL entity comprising:
a communication interface with a network entity of the visited communication network (See MME to HSS connection S6a in fig. 1);

a data repository configured to store subscriber-specific data of the roaming UE (see VSS or visiting subscriber server in fig. 1),
wherein the data repository is configured to provide the subscriber-specific data to the network entity of the visited communication network (the HSS/HLR provides subscriber information in fig. 1) for roaming the UE in the visited communication network, wherein the RDL entity (see “novel visiting subscriber server” in [0015]) is configured to be coupled to the home communication network of the UE via the data base interface (see MAP interface in fig. [0015] in fig. 1 between home network 12 and novel visiting subscriber server/RDL),
wherein the RDL is configured to store or provide a local replica of the subscriber-specific data of the UE (it is well-known in the art that a VSS or in this case the novel Visiting subscriber server stores subscription data locally of a roaming or visiting UE, see [0021], the VSS may have its onn database or repository, [0022] VSS stores information “persistently” with 
 	Wallis does not specifically disclose however Lee discloses wherein the RDL entity is configured to initiate a roaming communication link (with which the UE has a subscription or a visited PLMN (VPLMN) that has a roaming agreement with the HPLMN For example, the UE may transmit a registration request, including information indicating the network slices that the UE wishes to communicate over [0035]) with the UE in a network slice of the visited communication network based on the subscriber-specific data of the UE (see [0035], makes it clear that an issue presents because UE ID and user identity, subscriber-specific data can be intercepted as part of the registration request which includes network slice information).
	It would have been obvious to one or ordinary skill in the art at the time of filing to combine the teachings of Wallis and Lee. Doing so would conform to well-known standards in the art.
 	Wallis in view of Lee does not specifically disclose however Liu discloses wherein the data repository is configured to keep the subscriber-specific data synchronized with corresponding subscriber-specific data stored in the home communication network (see [0023] HLR and HSS subscriber records are synchronized).

	Regarding claim 15, the RDL entity of claim 14, wherein the communication interface with the network entity of the visited communication network is configured to control the RDL entity by the network entity of the visited communication network, by an Access and Mobility Management Function (aww AMF [0010]) (AMF) entity of the visited communication network to request the subscriber-specific data from the home communication network (see [0023], “the portions of the data stored in the database 135(1) that define associations between the mobility management entity 120(1) and the MSC/VLR 115 should remain synchronized with the corresponding portions of the data stored in the database 130 so that this information refers to the same association for the same mobile unit.  Subscriber records sent by the HSS 110 should also remain synchronized between the MME 120 and the VLR 115.”).
 	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Liu .
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wallis (US 2014/0355520 A1) in view of Lee et al. (US 2018/0270666 A1) in view of Shaw et al. (US 2018/0332441 A1).
	Regarding claims 16-17, Wallis discloses a method for initiating a roaming communication link with a user equipment (UE), in particular in a network slice of the visited communication network, the method comprising:
transmitting a registration request by the UE to a network entity of the visited communication network, wherein the registration request comprises an identity (UE ID) of the user equipment (see [0023], “The UE may send an attach request that may be a combined EPS/IMSI (Evolved Packet System/ International Mobile Subscriber Identity) attach request to the EPC.” And fig. 4 for attaching to visiting network);

detecting by the network entity of the visited communication network, based on the UE ID (see [0023] registration request includes identification of the subscribers home network and this is based on MSISDN/IMSI, therefore it is known that it is visiting, see further in [0023] “Further, the VSS 28 also 

determining by the network entity of the visited communication network a home communication network of the UE (see [0023], “registration message may include the 
user's MSISDN (Mobile Station International Subscriber Directory Number) and/or IMSI (International Mobile Subscriber Identity), for example.  The registration request also includes an identification of the subscriber's home network,”);

retrieving, by the network entity of the visited communication network, via a communication interface between the network entity and a routing data layer entity (see MAP interface which is between novel VSS and HSS/HLR of, here the ‘novel VSS’ is by description the RDL entity where both the applicant and Wallis are acting as lexicographer of terminology) subscriber-specific data (see interface to s6a to HSS in fig. 1 wherein “The HSS/HLR 

wherein the RDL entity is coupled to the home communication network of the UE via a data base interface (see MME is coupled 
initiating the roaming communication link with the UE in a network slice of the visited communication network based on the subscriber-specific data of the UE received via the RDL entity (see “[0024] In block 64, authentication for the visiting subscriber 10 to access the current network 14 is initiated”  based on “user-related and subscription-related information” provided by HSS as notoriously well-known in the art).
 	Wallis does not specifically disclose however Lee discloses initiating by the visited communication network the roaming communication link with the (information indicating the network slices [0035]) (or visited PLMN [0035]) based on the subscriber-specific data (see [0035], makes it clear that an issue presents because UE ID and user identity, subscriber-specific data can be intercepted as part of the registration request which includes network slice information) of the UE received via the RDL entity.
 	It would have been obvious to one or ordinary skill in the art at the time of filing to combine the teachings of Wallis and Lee. Doing so would conform to well-known standards in the art.
 	Wallis and Lee do not disclose however Shaw discloses Wherein the network slice is based on multiple virtual networks having 
 	It would have been obvious to one or ordinary skill in the art at the time of filing to combine the teachings of Wallis and LEE and Shaw. Doing so would conform to the well-known established framework of virtual network.
 	Regarding claim 17, Wallis and Lee do not specifically disclose however Shaw discloses the method of claim 17, wherein each of said independent set of said logical network functions support needs of user equipment within the visited communication network (see virtual network or slices can support different services, different users or different types of user equipment [0002]).

Claims 2, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wallis (US 2014/0355520 A1) in view of Lee et al. (US 2018/0270666 A1) in further view of Liu et al. (US 2011/0269457 A1).
 	Regarding claim 2, Wallis and Lee discloses the method of claim 1, comprising requesting, by the RDL entity (the mme of fig. 
Wallis and Lee do not specifically disclose however Liu discloses the subscriber-specific data of the UE from a unified data repository (UDR) of the home communication network of the UE (see [0020] the HSS is “a master user database that contains subscription-related information” thus by definition the UDR ).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Liu with that of Wallis. Doing so would conform to well-known industry standards.
Regarding claim 5, Wallis discloses a method for initiating a roaming communication link with a user equipment (UE) in a visited communication network, the method comprising:
transmitting a registration request by the UE to a network entity of the visited communication network, wherein the registration request comprises an identity (UE ID) of the user equipment (see [0023], “The UE may send an attach request that may be a combined EPS/IMSI (Evolved Packet System/ International Mobile Subscriber Identity) attach request to the EPC.” And fig. 4 for attaching to visiting network);

detecting by the network entity of the visited communication network, based on the UE ID (see [0023] registration request includes identification of the subscribers home network and this is based on MSISDN/IMSI, therefore it is known that it is visiting, see further in [0023] “Further, the VSS 28 also dynamically derive the IMS public and private user identities for the inbound roaming subscriber using the MSISDN and IMSI” and VSS is the visiting subscriber server), that the registration request is related to a roaming communication with the UE (see [0023], “The registration request is routed to P-CSCF, which routes the request to the inbound roaming I/S-CSCF 22”), therefore it is known that UE is roaming based on processing to route to inbound roaming routing/switching node;

determining by the network entity of the visited communication network a home communication network of the UE (see [0023], “registration message may include the user's MSISDN (Mobile Station International Subscriber Directory Number) and/or IMSI (International Mobile Subscriber Identity), for example.  The registration request also includes an identification of the subscriber's home network,”);


wherein the RDL entity is coupled to the home communication network of the UE via a data base interface (see MME is coupled 
initiating the roaming communication link with the UE in a network slice of the visited communication network based on the subscriber-specific data of the UE received via the RDL entity (see “[0024] In block 64, authentication for the visiting subscriber 10 to access the current network 14 is initiated”  based on “user-related and subscription-related information” provided by HSS as notoriously well-known in the art).
 	Wallis does not specifically disclose however Lee discloses initiating by the visited communication network the roaming communication link with the (information indicating the network slices [0035]) (or visited PLMN [0035]) based on the subscriber-specific data (see [0035], makes it clear that an issue presents because UE ID and user identity, subscriber-specific data can be intercepted as part of the registration request which includes network slice information) of the UE received via the RDL entity.
 	It would have been obvious to one or ordinary skill in the art at the time of filing to combine the teachings of Wallis and Lee. Doing so would conform to well-known standards in the art.
	Wallis and Lee dot not specifically disclose however Liu discloses the method further comprising requesting, by the RDL 
 	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Liu with that of Wallis in view of Lee. Doing so would conform to well-known industry standards.
	Regarding claim 6, Wallis in view Lee discloses the method of claim 1. Wallis does not disclose however Liu discloses, comprising storing or providing, by the RDL entity, a local replica of the subscriber-specific data of the UE, wherein the local replica is obtained from a unified data repository of the home communication network (see [0023] subscriber-data is synchronized between databases VLR and  MME, therefore the MME or RDL has a local replica).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Liu with that of Wallis. Doing so would conform to well-known industry standards.
	Regarding claim 7, Wallis method of claim 6. Wallis does not disclose however Liu discloses, comprising updating the 
 	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Liu with that of Wallis. Doing so would conform to well-known industry standards.
 	Regarding claim 8, Wallis method of claim 1. Wallis in view of Lee does not disclose however Liu discloses comprising retrieving, by the network entity of the visited communication network, the subscriber-specific data of the UE based on data base functions applied to the RDL entity (see [0023], “the portions of the data stored in the database 135(1) that define associations between the mobility management entity 120(1) and the MSC/VLR 115 should remain synchronized with the corresponding portions of the data stored in the database 130 so that this information refers to the same association for the same mobile unit.  Subscriber records sent by the HSS 110 should also remain synchronized between the MME 120 and the VLR 115.”).

 	Regarding claim 9, Wallis method of claim 1. Wallis in view of Lee does not disclose however Liu discloses comprising retrieving, by an Access and Mobility Function (AMF) entity (AMF [0010]) of the visited communication network, the subscriber-specific data of the UE based on a database function call directed to the RDL entity (see [0023], “the portions of the data stored in the database 135(1) that define associations between the mobility management entity 120(1) and the MSC/VLR 115 should remain synchronized with the corresponding portions of the data stored in the database 130 so that this information refers to the same association for the same mobile unit.  Subscriber records sent by the HSS 110 should also remain synchronized between the MME 120 and the VLR 115.”).
 	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Liu with that of Wallis. Doing so would conform to well-known industry standards.
Claims  10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wallis (US 2014/0355520 A1) in view of Lee in further view of Thumparthy et al. (US 2013/0259229 A1).
 	Regarding claim 10, Wallis in view of Lee discloses the method of claim 1, comprising encrypting and/or encoding the subscriber-specific data of the UE stored or provided by the RDL entity(see encrypting and decryption [0026] ).
	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Liu with that of Thumparthy. Doing so would conform to well-known industry standards.
 	Regarding claim 11, Wallis in view of Lee discloses the method of claim 10. Wallis does not specifically disclose however Chastain discloses comprising storing a secure key for decrypting and/or decoding the subscriber-specific data stored or provided by the RDL entity in the home communication network, including a unified data repository UDR of the home communication network (see encrypting and decryption [0026] ).
	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Liu with that of Thumparthy. Doing so would conform to well-known industry standards.
 	Regarding claim 12, Wallis discloses the method of claim 1, comprising retrieving, by the network entity of the visited communication network, the secure key from the home communication network before retrieving the subscriber-specific data from the RDL entity (see encrypting and decryption [0026] and encrypts with public key in [0029]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Liu with that of Thumparthy. Doing so would conform to well-known industry standards.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wallis (US 2014/0355520 A1) in view of Lee et al. (US 2018/0270666 A1) in further view of Shaw et al. (US 2018/0367997 A1).
 	Regarding claim 19, Wallis in view of Lee disclose the method of claim 1. They do not disclose however Shaw discloses wherein the network slice is one of a plurality of virtual networks of the visited communication network that are created on a common physical infrastructure (see [0027] discloses what is obvious and well-known among those of skill in the art that logical network slices are overlays built on top of common physical infrastructure).

 	Regarding claim 20, Wallis in view of Lee discloses the method of claim 1. The do not specifically disclose however Shaw discloses wherein said network slice of the visited communication network is completely isolated from other network slices of the visited communication network such that no other network slice of the visited communication network can disturb traffic in said network slice (claim 24, it is commonly known that network slices on common infrastructure among to isolated virtual networks offering different customized networking experiences for distinct needs).
 	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Wallis/Lee with that of Shaw. Doing so would conform to well-known understandings of the art of invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wallis (US 2014/0355520 A1) in view of Lee et al. (US 2018/0270666 A1) in further view of Ashrafi (US 2018/0376338 A1).

 	Regarding claim 18, Wallis in view of Lee disclose the method of claim 1. They do not specifically disclose however Ashrafi discloses wherein said initiating the roaming communication link with the UE in the network slice of the visited communication network is performed by network slicing in a virtual network architecture using software-defined networking (SDN) and network functions virtualization (NFV) in a fixed network (see software defined networking and network function virtualization, claim 8 in regards to configurable network  implementing network slice virtualization).
 	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Wallis/Lee with that of Ashrafi. Doing so would conform to well-known conventions of the art of invention.

Allowable Subject Matter
Claims 3-4, 21-23 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor Jinsong Hu can be reached at (571)272-3965 where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643